DETAILED ACTION
This is a final office action on the merits in application number 16/897,582. This action is in response to Applicant’s Amendments and Arguments dated 9/27/2021. Claims 1 and 11 were amended and no claims were cancelled.  Claims 1-20 are pending and have been examined on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant asserts on page 9 of his remarks dated 9/27/2021 that the art currently in the record does not teach the amended Claims 1 and 11. Claims 1 and 11 were amended to recite “remove a pick-up history log that is associated with the identifier and indicates an oldest pick-up time from the pick-up history”.  Claims 2 and 12 recite: “(Original) The product inventory management system according to claim 1, wherein the pick-up history log removed from the pick-up history is the oldest pick-up history log associated with the identifier in the pick-up history”. Applicant appears to have rolled up Claims 2 and 12 into Claims 1 and 11, respectively. On page 9, 4th paragraph, Applicant asserts that Joseph “relates to an apparatus for registration of fulfillment services” but does not specifically assert that Joseph is not in analogous art. oldest pick-up time from pick-up history) to the next item removed and sold in accordance with the FIFO principle. (see especially [Column 31, lines 52-57]). Examiner notes that there are many ways to estimate which item is actually being sold and FIFO, as taught by Joseph, is one of them. The rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Applicant’s amendments of Claims 1 and 11 has created a new rejection under 35 USC 112d.  Claims 2 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th that is associated with the identifier and indicates an oldest pick-up time from the pick-up history” and Claims 2 and 12 still recite “(Original) The product inventory management system according to claim 1, wherein the pick-up history log removed from the pick-up history is the oldest pick-up history log associated with the identifier in the pick-up history”. Claims 2 and 12 do not further limit Claims 1 and 11, respectively, and appear to be rolled up into Claims 1 and 11 without being cancelled.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0201042 to Matthew Meyer (Meyer) in view of U.S. Patent Publication 2008/0103939 to David Gibb (Gibb) further in view of U.S. Patent 8,407,110 to B. Anthony Joseph et. al. (Joseph).

Regarding Claims 1 and 11:
Meyer teaches an inventory control system that uses weight sensors and a counter to track changes to inventory on a particular retail shelf. Meyer teaches: A product inventory management system, comprising: a sensor ([0026] “a weight sensor configured to be disposed on a retail shelf”.
configured to sense a pick-up and a placement of a product at a predetermined location associated with an identifier; ([0029] The present disclosure may have sensors having multiple regions of different sizes and dimensions which can be established using various physical and electrical connections and/or separations between the regions. In another embodiment a single 
a storage device in which a pick-up history is stored; ([0030] “database” and [0074] “memory”).

a display; and ([0075] “display”).

a processing device configured to: ([0030] “processor”).

in response to the sensor detecting a product pick-up at the predetermined location, increase a product pick-up counter associated with the identifier by one and ([0043] “count of the retail products on the shelf”).

Examiner is interpreting “pick-up history log” to be equivalent to a short term “item-is-off-the-shelf” clock that runs after an item is picked up and is reset after the item is placed back on the shelf or after enough time has passed that one can assume that the item has been sold. This interpretation is reasonable in view of Applicant’s specification:  [page 10, lines 1-5] “history table T2 stores a history (e.g., history log) in which it is noted when the commodity 110 has been picked up in the store 100. The history table T2 associates a place ID with a pick-up date and time” and [page 26, lines 10-13] “the processor 11 starts to update the status table T1 and the history table T2 when there is an input of an instruction to update the status” and [page 27, lines 5-8] “the processor 11 selects a record with the oldest pick-up date and time among records of the history table T2” and [page 27, lines 9-15] “processor determines whether the pick-up date and time of the selected record is a date and time after a time t0 (has) elapsed…time t0 is used to 

Meyer teaches recording the date and time of a weight change event and thus teaches: add a pick-up history log associated with the identifier to the pick-up history, each pick-up history log in the pick- up history indicating a pick-up time corresponding to the time at which the product pick-up was detected; ([0054] “controller 28 includes a computer processor with software for real-time inventory monitoring. When a product becomes `out of stock’…the controller 28 records the date and time of the status change. Similarly, when a product is restocked at the shelf, the controller 28 records the date and time of the status change” and [0055] “The weight sensor provides the computer processor with real-time inventory of retail products on the shelves” and [0043] “count of the retail products on a shelf”).

While Meyer teaches recording a date/time stamp each time a product is removed or placed on a shelf [0054] and teaches calculating the time in between these measurements ([0054] “out of stock time”), Meyer does not specifically teach: a increase a purchase counter associated with the identifier by one for each pick-up history log associated with the identifier in the pick-up history after an elapsing of a predetermined time period from the pick-up time in the pick-up history log; and 42(PATENT) Atty. Dkt. No.: TAI/2962US Gibb teaches a minibar refrigerator with weight sensors on the shelves coordinated with cameras in the interior of the refrigerator to determine when products are removed from the refrigerator. Gibb teaches a time lag after the weight sensor is triggered before the product is counted as sold in case the guest merely removes a product to look it at and puts it back.  Gibb teaches ([0061] “a detection cycle is carried out not before lapse of a predetermined 

Meyer also teaches control the display to display a value … and a value … in association with the identifier when he teaches displaying the inventory remaining [0046], the price of the item and other information [0046] on an electronic shelf label. Meyer also teaches that information can be calculated and sent to the displays of store personnel’s cell phones ([0040] “text”) and to a central processor or remote monitoring facility [0066] or to other displays in the store ([0060] “back storeroom”).  Gibb teaches obtaining the product pick-up counter [0061] and [0010] and the purchase counter information ([0069] “The guest will be charged as soon as the final removal of an article from one shelf will be detected”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use the time lag taught by Gibb in the retail store inventory system taught by Meyer to predictably reduce false positives of a customer being charged for an item he merely picked up to look at and replaced.  It also would have been obvious to display any kind of available inventory information on any of the available displays taught by Meyer, as a matter of design choice.

While Meyer teaches in response to the sensor detecting a product placement at the predetermined location, remove a pick-up history log that is associated with the identifier from the pick-up history; ([0054] “when a product is restocked at the shelf, the controller 28 records the date and time of the status change”), Meyer does not specifically teach and indicates an oldest pick-up time from the pick-up history.  Joseph teaches a fulfillment system that removes wherein the … is the oldest … associated with the identifier ….  ([Column 31, lines 52-57] “Which particular book is selected and sent to the customer 730 may be determined by any of a variety of methods that may be implemented by the inventory management system 702. For example, a FIFO method may be used, in which an item that has been listed the longest is the next item selected”).  Examiner interprets that Applicant’s selection of the oldest pick-up history log is functionally equivalent to FIFO. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that one way of selecting which clock to stop in Meyer’s disclosure could be by FIFO, as taught by Joseph, due to predictable efficiencies of recordkeeping.

Regarding Claims 2 and 12:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1 and 11. As discussed above, Examiner interprets remove a pick-up history log to mean stop the clock. While Meyer teaches remove a pick-up history log in ([0054] “when a product is restocked at the shelf, the controller 28 records the date and time of the status change”), Meyer does not specifically teach The product inventory management system according to claim 1, wherein the pick-up history log removed from the pick-up history is the oldest pick-up history log associated with the identifier in the pick-up history.  Joseph teaches a fulfillment system that removes items off shelves to sell them to customers and teaches that, in the case that items are equivalent, one way to select which one is newly sold is first-in-first-out (FIFO). Joseph teaches wherein the … is the oldest … associated with the identifier ….  ([Column 31, lines 52-57] “Which particular book is oldest pick-up history log is functionally equivalent to FIFO. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that one way of selecting which clock to stop in Meyer’s disclosure could be by FIFO, as taught by Joseph, due to predictable efficiencies of recordkeeping.

Regarding Claims 3 and 13:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1 and 11. While Meyer teaches ([0048] “stocking and restocking”), Meyer does not specifically teach: The product inventory management system according to claim 1, further comprising: an operation element associated with the identifier and configured to assert a signal corresponding to a product refill state when a user performs an operation thereon, wherein the processing device is further configured to disable changes to the product pick-up counter when the signal is asserted and enable changes to the product pick-up counter when the signal is deasserted. Gibb teaches ([0085] “The main controller is linked to…a refill/reset button”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in a system that counts inventory using the addition and subtraction of weight on weight sensors on shelves would necessarily have false measurements during a restocking (or cleaning) action and temporarily disabling the weight sensors, as taught by Gibb, would predictably increase inventory accuracy.

Regarding Claims 4 and 14:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1, 3, 11 and 13. Meyer also teaches: The product inventory management system according to claim 3, wherein the processing device is further configured to: reduce an inventory counter associated with the 43(PATENT)Atty. Dkt. No.: TAI/2962US identifier by one in response to the sensor detecting the product pick-up at the predetermined location; and increase the inventory counter associated with the identifier by one in response to the sensor detecting the product placement at the predetermined location, wherein the display is further controlled to display a value of the inventory counter in association with the identifier.  ([0029] The present disclosure may have sensors having multiple regions of different sizes and dimensions which can be established using various physical and electrical connections and/or separations between the regions. In another embodiment a single sensor may be selectively divided into regions through a programmable processor and [0030] “link the weight sensor 30 with the specific product P stocked on the weight sensor 30” and ([0043] “count of the retail products on the shelf” and [0046] “the inventory count may be displayed on the electronic shelf label”).

Regarding Claims 5 and 15:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1, 3, 4, 11, 13 and 14. Meyer also teaches: The product inventory management system according to claim 4, wherein an alert prompting a product refill is displayed on the display in association with the identifier when the value of the inventory counter is less than a threshold value.  ([0047] “the electronic shelf label 10 may include a local indicator 94 such a flashing light or color coded 

Regarding Claims 6 and 16:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1, 3, 4, 11, 13 and 14. Meyer also teaches: The product inventory management system according to claim 4, wherein the processing device is further configured to update the value of the inventory counter based on a sensing result of the sensor ([0054] “real-time inventory monitoring….when a product is restocked at the shelf” and [Claim 14] “inventory of the product is updated in real time”).

 Meyer does not specifically teach when the signal is deasserted.  Gibb teaches ([0085] “The main controller is linked to…a refill/reset button”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that in a system that counts inventory using the addition and subtraction of weight on weight sensors on shelves would necessarily have false measurements during a restocking (or cleaning) action and temporarily disabling the weight sensors, as taught by Gibb, would predictably increase inventory accuracy.

Regarding Claims 8 and 18:
Meyer also teaches: The product inventory management system according to claim 1, wherein the sensor includes a weight sensor at the predetermined location.  ([0030] Rear rail 12 may include a UPC label 23c which uniquely identifies the weight sensor 30 in use at that shelf S”).

Regarding Claims 9 and 19:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1 and 11. While Meyer does not specifically teach: The product inventory management system according to claim 1, wherein the sensor includes an optical sensor at the predetermined location.  Gibb teaches ([0063] “camera”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use simple substitution of one type of sensor for another with predictable results.

Regarding Claims 10 and 20:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1 and 11. While Meyer does not specifically teach: The product inventory management system according to claim 1, wherein the sensor includes a camera configured to capture images of the predetermined location.  Gibb teaches ([0063] “camera… centre position… lateral position”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date to use simple substitution of one type of sensor for another with predictable results.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0201042 to Matthew Meyer (Meyer) in view of U.S. Patent Publication 2008/0103939 to David Gibb (Gibb) in view of U.S. Patent 8,407,110 to B. Anthony Joseph et. al. (Joseph) and further in view of U.S. Patent Publication 2017/0190565 to Scott T. Proper et. al. (Proper).

Regarding Claims 7 and 17:
Meyer in view of Gibb and Joseph teaches all of the elements of Claims 1, 3, 4, 11, 13 and 14. While Meyer teaches counting inventory ([0043] “count of the retail products on the shelf”) and Gibb teaches ([0085] “The main controller is linked to…a refill/reset button”), although arguably implied by the words “refill/reset”, neither Meyer nor Gibb specifically teach The product inventory management system according to claim 4, wherein the processing device is further configured to disable changes to the inventory counter when the signal is asserted and enable changes to inventory counter when the signal is deasserted.  Proper teaches an inventory dispenser that continually monitors the weight (and by simple calculation, the amount) of inventory in it but temporarily stops measuring the inventory when the container is being refilled by pushing a button. Proper teaches: wherein the processing device is further configured to disable changes to the inventory counter when the signal is asserted and enable changes to inventory counter when the signal is deasserted. ([0047] “The weight sensor may be configured to continuously or periodically measure the weight of the external refill container…initiate one or more of the notification or disabling operations described above). When the connector of the external refill container is disconnected from the connector of the dispenser's external supply port (e.g., by pressing a release button on the dispenser spout portion”). It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s effective filing date that a sensor system that monitored and calculated amount of inventory by weight would have false  

Relevant Prior Art Not Relied Upon

The prior art is made of record and not relied upon is considered pertinent to applicant’s disclosure.  The additional cited art further establishes the state of the art at the time of applicant’s application.
U.S. Patent 9,536,236 to Ronny Hay teaches tracking items that are off the shelf but not yet purchased [Column 7, lines 5-10] and teaches assuming a part is sold to the last known customer if a certain amount of time has passed [Column 8, lines 5-8].

U.S. Patent Application 2008/0301009 to Thomas W. Plaster et. al. teaches using FIFO to select which item was sold. See [0125].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY S BURSUM whose telephone number is (571)272-8213. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan C Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2786.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.B./Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687